Citation Nr: 9923661	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by right-sided tremors.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to a compensable evaluation for a left 
orchiectomy and epididectomy.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, established service 
connection for low back pain, evaluated as 10 percent 
disabling effective September 1, 1996; established service 
connection for a left orchiectomy and epididectomy, evaluated 
as zero percent disabling, effective September 1, 1996; and 
established service connection for scars residual to small 
bowel obstruction surgery, evaluated as zero percent 
disabling effective September 1, 1996.  The RO also granted 
entitlement to special monthly compensation based on 
anatomical loss of a creative organ effective September 1, 
1996.  Further, in the July 1997 decision, the RO denied 
service connection for the following: Bilateral 
patellofemoral syndrome; bilateral pes planus; bronchitis; 
hemorrhoids, headaches; bilateral ankle sprain; heart 
gallops; and right-sided tremors.  In correspondence received 
in November 1997, the veteran expressed disagreement with the 
evaluations assigned to his lower back pain and his 
genitourinary surgery (the latter stated as epididymitis); 
disagreement with the denial of service connection for a left 
ankle sprains and right-sided tremors; and expressed argument 
with respect to stomach cramps, presumably in disagreement 
with the zero percent evaluation assigned to post operative 
bowel surgery.  The RO included all issues in the February 
1998 statement of the case.  However, in his VA Form 9, 
accepted as a substantive appeal in March 1998, the veteran 
continued his disagreement only with the issues shown on the 
first page of this decision.  Moreover, at the time of his 
hearing before a member of the Travel Board in May 1999, the 
veteran's representative confirmed that the issues on appeal 
are limited to those shown on the first page of this 
decision.  A transcript of that hearing is associated with 
the claims file.


REMAND

The Board first notes that the only service medical records 
in the claims file have been submitted by the veteran.  
A Transmittal Record dated in March 1997 indicates that the 
veteran's original service medical records were mistakenly 
sent to a facility in St. Louis, Missouri.  In June 1997, the 
National Personnel Records Center reported that no service 
medical records pertinent to the veteran were on file.  The 
available service medical records are difficult to read and 
appear incomplete; in particular such do not contain records 
associated with the veteran's in-service orchiectomy, and 
portions of what appear to be two pages of his retirement 
examination have been miscopied onto one page.  

There is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases in which service records are presumed to 
have been or were lost or destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Service medical records are 
pertinent not only to the nature of the veteran's 
genitourinary problems, but also to his claims of a right-
sided tremor and a left ankle sprain.  Accordingly, further 
attempts to obtain the veteran's complete. original service 
medical records should be made and, in any case, more legible 
copies of those records submitted by the veteran should be 
associated with the claims file.  Although available service 
medical records reflect no left ankle notations, the veteran 
applied for benefits directly out of service.  Potentially 
applicable is Hampton v. Gober, 10 Vet. App. 481 (1997).  
Furthermore, at the time of his May 1999 hearing, the veteran 
indicated that he was scheduled for specific neurologic 

testing in June 1999 to evaluate his tremors.  Such evidence 
is clearly pertinent and may serve to well ground the claim.  
See 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, further 
development is warranted prior to any determination as to 
well groundedness in this case.

Next, pertinent to his back and genitourinary claims, the 
Board notes that, in general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); see also 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In each well 
grounded case, the Board must determine whether evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In determining disability evaluations, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.  Moreover, in Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West at 
137.  Fenderson applies to evaluation of the veteran's 
service-connected low back and post orchiectomy disabilities 
but has not been considered or addressed by the RO.  

Furthermore, the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case there is only one VA examination of record, 
conducted in January 1997.  The veteran has complained of 
back pain limiting his activities and his ability to work.  
He has also complained that he is sterile as a result of his 
orchiectomy.  In January 1997, the examiner gave degrees of 
lumbar motion, without reference to any clinically defined 
and accepted normal range of motion for the lumbar spine.  
That examiner did not comment on factors such as atrophy, 
weakness, neurologic deficit, or spasm; nor did that examiner 
address whether, or to what extent, the veteran suffers 
additional functional impairment due to pain, or impairment 
not contemplated by the schedule.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
see also 38 C.F.R. § 3.321(b)(1) (1998).  As such, further 
examination is warranted.

The Board continues to note that the veteran has complained 
of being sterile, and having lost the function of his right 
testicle due to his in-service orchiectomy.  VA regulations 
provide for a compensable evaluation of 20 or 30 percent 
based on complete atrophy or removal of both testis, or the 
service-connected removal of one with nonfunctioning of the 
other that is unrelated to service.  See 38 C.F.R. § 4.115b, 
Diagnostic Codes 7523, 7524 (1998).  The January 1997 VA 
examination did not include diagnostic testing pertinent to 
determining the functioning of the veteran's right testicle.  
However, at the time of his hearing in May 1999 the veteran 
indicated that further testing was to be accomplished to 
confirm such.  No subsequent records were received.  Further 
development is required in that respect.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should make another attempt to 
secure the complete, original and/or 
reconstructed service medical records 
through official channels.  Such efforts 
should be documented in the claims file 
and, if unsuccessful, the RO should 
otherwise obtain legible copies of all 
available service medical records from 
the veteran or other sources.  Obtained 
records should include any hospital 
records associated with the veteran's in-
service genitourinary surgery and any x-
rays to include ankle 
x-rays taken in or around 1988.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
genitourinary, low back, left ankle 
and/or tremor complaints.  After securing 
the necessary release, the RO should 
obtain identified records.  In any case, 
the RO should obtain the results of 
neurologic, fertility and/or other 
diagnostic testing or reports of 
evaluation conducted at the Portsmouth 
Naval Hospital in or around June 1999.

3.  After the above has been accomplished 
to the extent possible, the RO should 
schedule the veteran for VA orthopedic 
and urological.  The claims folder, to 
include additionally obtained records, 
should be made available to the examiners 
for review before the examinations.  

a)  The orthopedic examiner is requested 
to record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
ranges of low back motion in degrees.  
The examiner is requested to provide a 
statement as to the "normal" range of 
low back motion.  The examiner is also 
requested to comment on the presence and 
degree, or absence, of atrophy, weakness, 
fatigability, instability, listing, 
degenerative changes and/or neurologic 
impairment related to the veteran's 
service-connected low back disability.  
The examiner should comment on the 
functional limitations, if any, caused by 
the veteran's service connected low back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

b)  A urological examination should be 
accomplished and should include notation 
as to whether the veteran's right 
testicle is atrophied, or otherwise 
malfunctioning, and specifically whether 
he is sterile.  In that regard, any 
indicated diagnostic testing should be 
conducted, an interpreted report of which 
should be associated with the claims 
file.

c) If the RO determines the veteran's 
left ankle claim to be well grounded, the 
orthopedic examiner is further requested 
to identify any existing left ankle 
disability and provide a opinion as to 
the etiology of such.

d) If the RO determines the veteran's 
right-sided tremor claim to be well 
grounded, they should schedule the 
veteran for neurologic examination to 
determine the nature of any disability 
characterized by tremors, and obtain as 
opinion as to the etiology thereof.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


